DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/10/2019 and 04/16/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities: 
In line 3, the term “first invertor” should be replaced by “first inverter”. Also, the term “second invertor”, in line 8, should be changed to “second inverter”. Appropriate correction is required.
		Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5, 10-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bassis et al. (US 2019/0186616, hereinafter “Bassis”).

Regarding claim 1, Bassis discloses a drive system (see fig. 7B, [0069-0074]), comprising: 
a first output shaft (748A) configured to rotate about a drive axis (368); 
5a second output shaft (748B) configured to rotate about the drive axis (368), wherein the first output shaft (748A) and the second output shaft (748B) are orientated away from each other (fig. 7B);
a first motor (716A) comprising a first motor 10shaft (704A) that rotates about a first motor axis (see “A” in annotated figs. 7A-7C), wherein the first motor axis (A) is parallel to the drive axis (368);
a second motor (716B) comprising a second motor shaft (704B) that rotates about a second motor axis (see “B” in annotated figs. 7A-7C), wherein the first motor axis (A) is parallel to and spaced apart (see fig. 7A-7C) from the 15second motor axis (B); 
a first power transfer mechanism (720A) configured to couple rotation of the first motor shaft (704A) to rotation of the first output shaft (748A); and 
a second power transfer mechanism (720B) 20configured to couple rotation of the second motor shaft (704B) to rotation of the second output shaft (748B).

    PNG
    media_image1.png
    485
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    679
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    338
    384
    media_image3.png
    Greyscale

Regarding claim 2, Bassis discloses the drive system of claim 1, wherein the first power transfer mechanism (720A) and the second power transfer mechanism (720B) each comprise a gear train (“712” with “708”, see fig. 9A).

    PNG
    media_image4.png
    325
    439
    media_image4.png
    Greyscale



Regarding claim 3, Bassis discloses the drive system of claim 2, wherein the gear train of the first power transfer mechanism (720A) and the second power transfer mechanism (720B) each comprise: 748654 1- 46 -a first gear (708) coupled to a corresponding 5motor shaft (704); at least one second gear (712) coupled to an intermediate shaft (724); and a third gear (728) coupled to a corresponding output shaft (748), wherein the first gear (708) mechanically 10interfaces ([0072]) with the at least one second gear (712) and wherein the at least one second gear (712) mechanically interfaces ([0072]) with the third gear (728).  


Regarding claim 5, Bassis discloses the drive system of claim 3, wherein the intermediate shaft (724) is offset from a line (see dashed line “Z” in annotated fig. 7B) considered to extend from the motor shaft (704) to the output shaft (748).

    PNG
    media_image5.png
    516
    679
    media_image5.png
    Greyscale



Regarding claim 10, Bassis discloses the drive system of claim 1, wherein the first power transfer mechanism (712A) and the second power transfer mechanism (712B) each comprise a chain drive or belt drive ([0128]).


Regarding claim 11, Bassis discloses the drive system of claim 1, wherein the first motor shaft (704A) and the second motor shaft (704B) at least partially overlap when viewed in a direction perpendicular (radial direction, see dashed line “O” in annotated fig. 9A) to the first motor axis (which extends axially, into the page in fig. 9A).

    PNG
    media_image6.png
    354
    481
    media_image6.png
    Greyscale


Regarding claim 12, Bassis discloses the drive system of claim 1, wherein: the first motor (716A) comprises a first motor housing (see “X” in annotated fig. 7D); the second motor (716B) comprises a second motor 5housing (see “Y” in annotated fig. 7D); and the first motor housing (X) and the second motor housing (Y) partially overlaps when viewed in a direction perpendicular (radial direction) to the first motor axis (which extends axially, into the page in fig. 7D).

    PNG
    media_image7.png
    310
    404
    media_image7.png
    Greyscale

Regarding claim 13, Bassis discloses the drive system of claim 1, wherein the first motor shaft (704A) extends from the first motor (716A) in a first direction (to the left, see fig. 7B below) and wherein the first output shaft (748A) extends from748654 1- 49 - the first power transfer mechanism (720A) in the first 5direction (to the left, see fig. below).

    PNG
    media_image8.png
    516
    679
    media_image8.png
    Greyscale


Regarding claim 14, Bassis discloses the drive system of claim 13, wherein the second motor shaft (704B) extends from the second motor (716B) in a second direction (to the right, see fig. 7B above), wherein the second output shaft (748B) extends from the second power transfer mechanism (720B) in the second 5direction (to the right), and wherein the first direction (left) and second direction (right) are opposite directions.

Regarding claim 16, Bassis discloses the drive system of claim 1, further comprising: a first invertor (706, [0077]) configured to control the operation one of the first motor and the second motor ([0077]), 5wherein the first inverter (706) is aligned with first motor axis (see figs. 7A-7C, [0083]) and mechanically coupled (through housing 770, see fig. 7B) to the first power transfer mechanism (720A); 

Regarding claim 18, Bassis discloses the drive system of claim 1 further comprising: a first half shaft (connected to gearbox “720A”, [0071]), wherein a first end of the first half shaft is coupled to the first output shaft (since it connects the axle/wheel to the gearbox “720A” it has to be connected to the output shaft “748A” which is between both elements, [0071], see fig. 7B); a first wheel (104A and/or 104C, [0070]), wherein a second end of the first half shaft is coupled to the first wheel (104A and/or 104C), a second half shaft (connected to gearbox “720B”, [0071]), wherein a first end of the second half shaft is coupled to the second output shaft (since it connects the other axle/wheel to the gearbox “720B” it has to be connected to the output shaft “748B” which is between both elements, [0071], see fig. 7B); a second wheel (104B and/or 104D, [0070]), wherein a second end of the second half shaft is coupled to the second wheel (104B and/or 104D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bassis (US 2019/0186616) in view of Tamura et al. (US 2019/0054819, hereinafter “Tamura”).

Regarding claim 4, Bassis discloses the drive system of claim 3, but does not specifically disclose that the at least one second gear comprises two gears coupled to the intermediate shaft; the two gears comprise a first larger gear 5and a second smaller gear; the first larger gear mechanically interfaces with the first gear; the second smaller gear mechanically interfaces with third gear, providing gear reduction between a motor shaft and a corresponding output shaft.  


However, Tamura teaches (see fig. 1, [0018-0026]) two second gears (34 & 36) coupled to an intermediate shaft (35); the two gears comprise a first larger (see fig. 1) gear (34) 5and a second smaller (see fig. 1) gear (36); the first larger gear (34) mechanically interfaces with a first gear (33); and the second smaller gear (36) mechanically interfaces with a third gear (37), providing gear reduction ([0019], [0026]) between a motor shaft (22, 22e) and a corresponding output shaft (41).  

    PNG
    media_image9.png
    468
    788
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Bassis’ drive system, the above recited arrangement, in order to achieve sufficient reduction ratio and improve the steering properties of the wheels, as taught by Tamai ([0004], [0039]).
	
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bassis (US 2019/0186616) in view of Barendrecht (US 2019/0331200).
Regarding claim 7, Bassis discloses the drive system of claim 1, but does not disclose that when the drive system is viewed perpendicular to the drive axis: the first power transfer mechanism at 5least partially overlaps with the second motor; and the second power transfer mechanism at least partially overlaps with the first motor.  

However, Barendrecht teaches ([0059-0062]) a drive system (see fig. 5) that when viewed perpendicular (in the radial direction) to the drive axis (which extends axially, see dashed line in fig. 5 below): the first power transfer mechanism (upper “13-14”, 51, 101) at 5least partially overlaps with a second motor (42); and the second power transfer mechanism (lower “13-14”, 52, 102) at least partially overlaps with the first motor (41).  

    PNG
    media_image10.png
    573
    651
    media_image10.png
    Greyscale



Regarding claim 8, Bassis in view of Barendrecht discloses the drive system of claim 7. Bassis does not disclose that the first power transfer mechanism comprises a first end proximate to the first motor axis and a second end proximate to the first output shaft;  5the second end of the first power transfer mechanism is located a first distance away from the first motor axis, which is greater than a distance from the first motor axis to an outer side surface of the first motor;  10the second power transfer mechanism comprises a first end proximate to the second motor axis and a second end proximate to the second output shaft; the second end of the second power transfer mechanism is located a second distance away from 15the second motor axis, which is greater than a distance 748654 1- 48 - from the second motor axis to an outer side surface of the second motor; the second end of the first power transfer mechanism is adjacent to the second end of the second 20power transfer mechanism.  


However Barendrecht teaches (see fig. 5) a first power transfer mechanism (upper “13-14”, 51, 101) comprises a first end (upper end) proximate to the first motor axis (X, see annotated fig. 5) and a second end (lower end) proximate to the first output shaft (31);  5the second end (lower end) of the first power transfer mechanism (upper “13-14”, 51, 101) is located a first distance (D1) away from the first motor axis (X), which is greater than a distance (D2) from the first motor axis (X) to an outer side surface of the first motor (41);  10the second power transfer mechanism (lower “13-14”, 52, 102) comprises a first end (lower end) proximate to the second motor axis (Y) and a second end (upper end) proximate to the second output shaft (32); the second end (upper end) of the second power transfer mechanism (lower 

    PNG
    media_image11.png
    573
    651
    media_image11.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Bassis’ drive system, the above recited arrangement, in order to obtain a transmission that is more compact, with a reduced risk of premature damage of said transmission, since the mechanical strength of the transmission is improved at lower cost, as taught by Barendrecht ([0006]).

Regarding claim 9, Bassis in view of Barendrecht discloses the drive system of claim 8. Bassis does not disclose that the second end of the first power transfer mechanism is mechanically connected to the second end of the second power transfer mechanism.  

However, Barendrecht further discloses (see fig. 5) that the second end (lower end) of the first power transfer mechanism (upper “13-14”, 51, 101) is mechanically connected (through the gears and shafts) to the second end (upper end) of the second power transfer mechanism (lower “13-14”, 52, 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Bassis’ drive system, the above recited arrangement, in order to obtain a transmission that is more compact, with a reduced risk of premature damage of said transmission, since the mechanical strength of the transmission is improved at lower cost, as taught by Barendrecht ([0006]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bassis (US 2019/0186616) in view of Grommen et al. (WO 2017211793, hereinafter “Grommen”).

Regarding claim 15, Bassis discloses the drive system of claim 1, but does not disclose that when the drive system is viewed parallel to the drive axis, first motor axis, and second motor axis and when a first line is considered to extend from the drive axis to the 5first motor axis and when a second line is considered to extend from the drive axis to the second motor axis, an angle between the first line and the second line is less than 90 degrees.

However, Grommen teaches a drive system similar to Bassis device (see fig. 1) and then modifying it (see fig. 6) so that when it is viewed parallel to the drive axis (A2), first motor axis (A3), and second motor axis (A3’) and when a first line (see dashed line “X” in annotated fig. 6) is considered to 

    PNG
    media_image12.png
    435
    636
    media_image12.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Bassis’ drive system, the above recited arrangement, in order to provide a more compact design, as taught by Grommen (page 13, lines 1-19).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bassis (US 2019/0186616) in view of Morrow (US 2005/0109549).

Regarding claim 17, Bassis discloses the drive system of claim 1, but does not disclose a clutch 

However, Morrow teaches ([0066], see fig. 7) a clutch assembly (456) coupled to a first output shaft (432) and a second output shaft (434), wherein the clutch assembly (456), when engaged, is configured to lock the first output shaft (432) and the second output shaft (434) together ([0066]).

    PNG
    media_image13.png
    368
    684
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Bassis’ drive system, the above recited arrangement, in order to have both shafts operate at the same speed and improve performance when one of the drives is slipping, as taught by Morrow ([0066]).
Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent forms including all of the limitations of the base claim (claim 1) and all the intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the specific limitations of “the first power transfer mechanism comprises a first housing extending between the first motor shaft and the first output shaft;748654 1- 47 - the first housing comprises an indentation to accommodate the second motor; the second power transfer mechanism comprises a second housing extending between the second motor shaft and the second output shaft; 10the second housing comprises an indentation to accommodate the first motor”, in the combination as claimed, are neither anticipated nor made obvious over the prior art made of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834